Judgment reversed and order dismissing complaint modified so as to provide that the plaintiffs may serve an amended complaint setting forth whether they are proceeding upon a contract partly in writing and partly oral, and showing that the minds of the parties met on all the essential terms left open in the writing. If such a pleading is served, its sufficiency may then be determined as well as the question whether the contract was capable of being performed within a year. Judgment unanimously reversed and the order modified as stated above, without costs to either party, with leave to the plaintiffs to serve an amended complaint. Settle order on notice. Present — Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ. [See post, p. 1116.]